Exhibit 10.26
 
 


PURCHASE AND SALE AGREEMENT
(MEMBERSHIP INTEREST)






SELLER:
 
10720-10750-10770 COLUMBIA PIKE INVESTORS LLC
 


 
PURCHASER:
 
CAPLEASE, LP
 


 
PROPERTY:
 
CHOICE CENTRE
10720, 10750 AND 10770 COLUMBIA PIKE
SILVER SPRING, MARYLAND
 
 
October 22, 2004
 







--------------------------------------------------------------------------------




Term Sheet
 
Purchaser:
Caplease, LP
   
Notice Address:
 
110 Maiden Lane
36th Floor
New York, New York
     
Attention: Michael Heneghan
Phone: (212) 217-6300
Fax: (212) 217-6301
   
Seller:
10720-10750-10770 Columbia Pike Investors LLC
   
Notice Address:
c/o
UBS Realty Investors LLC
242 Trumbull Street
Hartford, Connecticut 06103
 
Attention: Paul Canning
Phone: (860) 616-9032
Fax: (860) 616-9010
   
Property:
 
Choice Centre
10720, 10750 and 10770 Columbia Pike
Silver Spring, Maryland
   
Purchase Price:
$43,500,000
   
Deposit:
$1,000,000
   
Approval Date:
November 15, 2004
   
Closing Date:
November 22, 2004

 

--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) dated as of the 22 day of
October, 2004 (the “Effective Date”), is made by and between 10720-10750-10770
COLUMBIA PIKE INVESTORS LLC, a Delaware limited liability company (“Seller”),
c/o UBS Realty Investors, 242 Trumbull Street, Hartford, Connecticut 06103 and
CAPLEASE, LP, a Delaware limited partnership (“Purchaser”), with an office at
110 Maiden Lane, 36th Floor, New York, New York.
 
R E C I T A L S :
 
Seller is the sole member of Columbia Pike I, LLC, a Maryland limited liability
company (the “LLC”), which owns as its sole asset certain improved real property
commonly known as Choice Centre, 10720, 10750 and 10770 Columbia Pike, Silver
Spring, Maryland, along with certain related personal and intangible property.
Purchaser desires to purchase Seller’s membership interest in the LLC (the
“Membership Interest”) and Seller is willing to sell the Membership Interest.
 
A G R E E M E N T S :
 
NOW, THEREFORE, in consideration of the foregoing, of the covenants, promises
and undertakings set forth herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
hereby agree as follows:
 
1.    The Property.
 
1.1.    Description. Subject to the terms and conditions set forth in this
Agreement, and for the consideration herein set forth, Seller agrees to sell and
transfer, and Purchaser agrees to purchase and acquire, the Membership Interest
and thereby acquire all of Seller’s right, title, and interest in and to the
following (collectively, the “Property”):
 
1.1.1.  Certain real property (the “Land”) located in Silver Spring, Montgomery
County, Maryland, and more specifically described in Exhibit 1.1.1 attached
hereto;
 
1.1.2.  All improvements located on the Land, including, but not limited to,
three office buildings located at 10720, 10750 and 10770 Columbia Pike, Silver
Spring, Maryland and commonly known as “Choice Centre,” (the “Buildings”), and
all other structures, systems, fixtures, and utilities associated with, and
utilized by the LLC in the ownership and operation of the Buildings (all such
improvements, together with the Buildings, being referred to herein collectively
as the “Improvements”);
 
1.1.3.  All furniture, artwork, personal property, machinery, appliances, tools,
building materials, hardware, carpeting, apparatus, and equipment currently used
in the operation, repair and maintenance of the Land and Improvements and
situated thereon (collectively, the “Personal Property”), generally described on
Exhibit 1.1.3 attached hereto, but expressly excluding all furniture, artwork,
personal property, equipment, fixtures, appliances, machinery, tools, building
materials, apparatus and all other personal property owned by tenants of the
Buildings, public or private utilities or contractors working at the Property,
except, in each of the foregoing cases, to the extent of any reversionary or
other interest of the LLC therein. The Personal Property to be conveyed is
subject to depletions, replacements and additions in the ordinary course of
business and contractual and legal transfer and use restrictions;
 

--------------------------------------------------------------------------------


1.1.4.  All rights, easements, hereditaments, interests, and appurtenances
belonging to or inuring to the benefit of the LLC and pertaining to the Land, if
any, including any development rights and water or mineral rights owned by or
leased to the LLC, if any;
 
1.1.5.  Any street or road abutting the Land to the center lines thereof;
 
1.1.6.  The leases and occupancy agreements, including those in effect on the
date of this Agreement which are identified on the Schedule of Leases attached
hereto as Exhibit 1.1.6, and any new leases entered into pursuant to
Section 4.4, which as of the Closing Date (as hereinafter defined) affect all or
any portion of the Land or Improvements (collectively, the “Leases”), and any
security and other deposits actually held by the LLC as of the Closing (as
hereinafter defined) with respect to any such Leases;
 
1.1.7.  Subject to Section 3.3, all assignable contracts and agreements and
equipment leases (collectively, the “Contracts”) relating to the operation,
repair or maintenance of the Land, Improvements or Personal Property the terms
of which extend beyond midnight of the day preceding the Date of Closing (as
hereinafter defined);
 
1.1.8.  To the extent assignable without the consent of third parties, all
trademarks, trade names including the name “Choice Centre”, it being understood
that the LLC has not registered any property rights in such name, domain names,
permits, approvals, entitlements and other intangible property owned by the LLC,
if any, and used solely in connection with the Property, including, without
limitation, all of the LLC’s right, title and interest in any and all
transferable, unexpired warranties and guaranties (collectively, the “Intangible
Personal Property”); and
 
1.1.9.  All transferable consents, authorizations, variances or waivers,
licenses, permits and approvals from any governmental or quasigovernmental
agency, department, board, commission, bureau or other entity or instrumentality
held by the LLC in respect of the Land or Improvements (collectively, the
“Approvals”).
 
1.2.    Purchase Price. The total purchase price to be paid for the Property
(“Purchase Price”) is Forty Three Million Five Hundred Thousand
Dollars ($43,500,000) U.S.
 
1.3.    Payment. Payment of the Purchase Price is to be made in cash as follows:
 
1.3.1.  (a) Purchaser will make an earnest money deposit of One Million Dollars
($1,000,000) (the “Deposit”) within two (2) business days of the Effective Date.
 

--------------------------------------------------------------------------------


(b) The Deposit will be placed and held in escrow by Chicago Title Insurance
Company, at 2001 Bryan Street, Suite 1700, Dallas, Texas 75201, attention: Ellen
Schwab (214) 965-1670 (“Title Company” or “Escrow Agent”) in an interest bearing
account using Purchaser’s tax identification number at a mutually acceptable
banking institution. Any interest earned and accrued on the Deposit shall be
considered as part of the Deposit. Except as otherwise provided in this
Agreement, the Deposit shall be applied to the Purchase Price at Closing. The
Deposit shall be paid in cash or by cashier’s check, or wire transfer of
immediately available federal funds. The failure by Purchaser to deposit with
Escrow Agent the earnest money Deposit as installments of same are required to
be paid hereunder shall result in the immediate, automatic cancellation and
termination of this Agreement. By its execution hereof, Title Company
acknowledges the receipt of the Deposit.
 
1.3.2.  On or prior to the Date of Closing (at a time and in a manner so the
Title Company will have immediately available funds at the time of its
disbursement in connection with Closing), the Purchaser shall deposit the
Purchase Price, inclusive of the Deposit and subject to adjustments and pro
rations as expressly provided herein, with the Title Company for payment to
Seller to a bank account designated by Seller via wire transfer or other form of
immediately available funds.
 
1.4.    [intentionally omitted] 
 
1.5.    Closing. Payment of the Purchase Price and closing hereunder (the
“Closing”) will take place pursuant to a deed and money escrow closing on or
before the November 22, 2004, at the offices of the Title Company at 10:00 a.m.
local time or at such other time and place as may be agreed upon in writing by
Seller and Purchaser (the aforesaid date, or such other date as may be agreed
upon the parties, being referred to in this Agreement as the “Closing Date” or
the “Date of Closing”). The Closing Date is of extreme importance to Seller as
the Purchase Price is needed by Seller on the Closing Date in order to satisfy
certain obligations of Seller, and that Purchaser’s covenant to close the
transaction contemplated by this Agreement on the Closing Date constitutes a
material inducement to the entry by Seller into this Agreement.
 
1.6.    Agreement to Convey. Subject to the terms and conditions hereof, Seller
shall convey, and Purchaser shall accept, title to the Membership Interest in
the LLC by the Assignment of Membership Interest (hereinafter defined).
 
2.    “As Is” Purchase.
 
2.1.    No Reliance by Purchaser.
 
(a)  Purchaser shall not rely on any warranties, promises, understandings or
representations, express or implied, of Seller or any agent of Seller relating
to the present or future physical condition, development potential, operation,
income generated by, or any other matter or thing affected by or related to the
Membership Interest or the Property which are not contained in this Agreement,
and no such representation or warranty shall be implied. The Membership Interest
is being sold, and Purchaser is thereby acquiring ownership of the Property, in
its present condition and state of repair. Purchaser shall accept the Property
in an “AS IS” “WHERE IS” condition and “WITH ALL FAULTS” as of the date of this
Agreement and as of the Closing.
 

--------------------------------------------------------------------------------


(b) Neither the Seller nor the LLC (i) developed or constructed the Property;
and (ii) the LLC has delegated the day-to-day management of the Property to a
property management company (the “Manager”). Except as expressly set forth
herein, Purchaser hereby releases Seller from all responsibility and liability
regarding the Property and, subject to Section 5.2, regarding the Membership
Interest.
 
(c) Purchaser expressly understands and acknowledges that unknown liabilities
may exist with respect to the Property, that, except as expressly set forth
herein, Purchaser explicitly took that possibility into account in determining
and agreeing to the Purchase Price, and that a portion of such consideration,
having been bargained for between the parties with the knowledge of the
possibility of such unknown liabilities, shall be given in exchange for a full
accord and satisfaction and discharge of Seller of all such liabilities.
 
(d) Seller and the LLC do not make and have not made and specifically disclaim
any representation or warranty regarding the compliance or noncompliance of the
Property with the Americans With Disabilities Act, or any other statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to or
imposing liability or standards of conduct concerning access and accommodation
for disabled persons.
 
2.1.1.  Seller and the LLC have requested Purchaser to fully inspect the
Property and investigate all matters relevant thereto to Purchaser’s complete
satisfaction and Purchaser shall so inspect and investigate the Property and
matters relevant to the Property to its satisfaction. Except as expressly
provided herein, Purchaser shall rely solely upon the results of Purchaser’s own
inspections or other information obtained or otherwise available to Purchaser,
rather than any information that may have been provided by Seller or the LLC.
 
2.1.2.  Except as expressly provided herein, Purchaser expressly disclaims any
reliance on information provided to it by Seller or the LLC in connection with
its inspection and agrees that it shall rely solely on its own independently
developed or verified information.
 
2.1.3.  Purchaser waives and releases Seller and the LLC from any present or
future claims, including claims for punitive and/or consequential damages,
arising from or relating to the presence or alleged presence of asbestos or
harmful or toxic substances in, on, under or about the Property including,
without limitation, any claims under or on account of (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as the same may
have been or may be amended from time to time, and similar state statutes, and
any regulations promulgated thereunder, (ii) any other federal, state or local
law, ordinance, rule or regulation, now or hereafter in effect, that deals with
or otherwise in any manner relates to, environmental matters of any kind, or
(iii) this Agreement or the common law.
 

--------------------------------------------------------------------------------


2.2.    Disclaimer.Except as may be expressly set forth in this Agreement, and
the closing documents identified herein, no representations or warranties have
been made or are made and no responsibility has been or is assumed by Seller or
by any partner, officer, person, member, firm, agent, manager, or representative
acting or purporting to act on behalf of Seller or the LLC as to the condition
or repair of the Property or the value, expense of operation, or income
potential thereof or as to any other fact or condition which has or might affect
the Property or the condition, repair, value, expense of operation or income
potential of the Property or any portion thereof. All understandings and
agreements heretofore made between the parties or their respective agents or
representatives are merged in this Agreement and the Exhibits hereto annexed,
which alone fully and completely express their agreement, and this Agreement has
been entered into after full investigation, or with the Purchaser satisfied with
the opportunity afforded for investigation, neither party relying upon any
statement or representation by the other unless such statement or representation
is specifically embodied in this Agreement or the Exhibits annexed hereto.
Seller makes no representations or warranties as to whether the Property
contains asbestos or harmful or toxic substances or pertaining to the extent,
location or nature of same. To the extent that Seller has provided or hereafter
may provide to Purchaser any inspection, engineering or environmental reports,
Seller makes no representations or warranties with respect to the accuracy or
completeness, methodology of preparation or otherwise concerning such reports.
 
2.2.1.  Purchaser acknowledges that any information which Purchaser has received
or may receive from Seller or the LLC or any of its agents, employees or
contractors is furnished on the express condition, except as otherwise expressly
provided herein, that Purchaser shall make an independent verification of the
accuracy of such information, all such information being furnished without any
representation or warranty whatsoever.
 
2.2.2.  Survival. The terms and provisions of this Section 2.2 and of Section
2.1 shall survive Closing or any termination of this Agreement.
 
2.3.  Due Diligence. Purchaser shall have until the Approval Date (as defined in
Section 3.5 below) to conduct due diligence investigation with respect to the
Property and the LLC. Seller shall make available to Purchaser and its
employees, representatives, counsel and consultants access to the Property and
the records of the LLC during normal business hours and to documents, materials,
reports, books, records and files relating to the Property (except as set out
below) in Seller’s possession. Seller agrees to respond to requests for
information within three (3) business days..
 
Seller shall have no obligation to make available to Purchaser any of the
following: (i) Seller’s credit reports, credit authorizations, credit or
financial analyses or projections, Investment Committee information, including
Seller’s pre-acquisition due diligence materials, acquisition files on the
Property and the book value of the Property or the Membership Interest; (ii)
material which is subject to attorney client privilege or which is attorney work
product; (iii) market valuations and appraisals; (iv) financials of Seller or
any affiliate of Seller; or (v) material which Seller is legally required not to
disclose.
 

--------------------------------------------------------------------------------


Seller shall also allow Purchaser to make copies at the LLC’s office or the
property management office of such items as Purchaser reasonably requests, at
Purchaser’s sole cost and expense. Prior to the Approval Date, and subject to
Section 3.1, below, Purchaser shall make an onsite inspection of the Property
and otherwise investigate the Property to Purchaser’s complete satisfaction.
“Due Diligence Period” means the period commencing on the date of this Agreement
and ending on the Approval Date. Purchaser shall observe all appropriate safety
precautions in conducting any inspection(s) of the Property. At the sole
discretion of Seller, Purchaser may be required to observe safety precautions
which exceed those required by law. Except with respect to conducting zoning due
diligence with the local municipality, Purchaser shall not contact any
governmental authority having jurisdiction over the Property without Seller’s
prior written consent.
 
3.    Inspections and Approvals.
 
3.1.    Inspections.
 
3.1.1.  Seller shall allow Purchaser or Purchaser’s agents or representatives
reasonable access to the Property (during normal business hours) for purposes of
non-intrusive physical or environmental inspection of the Property and review of
the Leases, expenses and other matters. PURCHASER SHALL NOT CONDUCT OR ALLOW ANY
PHYSICALLY INTRUSIVE TESTING, CORINGS, BORINGS, THE TAKING OF SAMPLES, AND
SIMILAR INTRUSIVE ACTIVITIES OF, ON OR UNDER THE PROPERTY WITHOUT FIRST
OBTAINING SELLER’S WRITTEN CONSENT AS TO THE TIMING AND SCOPE OF WORK TO BE
PERFORMED AND, UPON REQUEST OF SELLER, ENTERING INTO AN ACCESS AND INSPECTION
AGREEMENT IN A FORM ACCEPTABLE TO SELLER. PURCHASER’S BREACH OF THE FOREGOING
PROHIBITION SHALL ENTITLE SELLER, AT ITS OPTION, IMMEDIATELY AND WITHOUT ANY
CURE PERIOD, TO DECLARE THIS AGREEMENT TO BE TERMINATED AND TO RETAIN THE
DEPOSIT AS LIQUIDATED DAMAGES PURSUANT TO SECTION 10.1 HEREOF.
 
3.1.2.  When making any non-intrusive physical or environmental inspection(s) of
the Property, Purchaser and its agents shall not interfere with the business
activity of tenants or any persons occupying or providing services at the
Property, shall not reveal to any third party other than the “Purchaser Parties”
(as defined in Section 3.6) and persons approved by Seller the results of its
inspections other than a lender in connection with its decision to finance
Purchaser’s acquisition of the Membership Interest or to finance the Property
and provided that such lender has been advised of this confidentiality
restriction and has agreed to abide by it (except as may be required by law),
and shall restore promptly any physical damage caused by such inspection(s).
Purchaser shall not damage the Property and shall immediately restore the
Property and remove anything placed on the Property in connection with its
inspection(s). If any such inspections occur after any permitted assignment
under Section 11.4, Purchaser and Purchaser’s agents shall carry the insurance
coverages set out on Exhibit 3.1.2 attached hereto, and, upon request of Seller,
shall provide Seller with written evidence of same.
 

--------------------------------------------------------------------------------


Purchaser shall give Seller two business days prior notice of its intention to
conduct any inspection(s), and Seller reserves the right to have a
representative present. Purchaser shall provide Seller with a copy of any
inspection report as a condition to discussing its contents or findings with
Seller. Purchaser agrees (which agreement shall survive Closing or termination
of this Agreement) to indemnify, defend, and hold Seller (and in the event of
termination without Closing, the LLC) free and harmless from any loss, injury,
damage, claim, lien, cost or expense, including attorney’s fees and costs,
arising out of a breach of the foregoing by Purchaser in connection with the
inspection of the Property, or otherwise from the exercise by Purchaser or its
agents or representatives of the right of access under this Section 3.1.2.
(collectively, the “Purchaser’s Indemnity Obligations”). Any inspections shall
be at Purchaser’s expense. Purchaser’s Indemnity Obligations shall survive
Closing or any termination of this Agreement.
 
3.1.3.     Except as expressly provided herein, Seller makes no representations
or warranties as to the truth, accuracy or completeness of any materials, data
or other information supplied to Purchaser in connection with Purchaser’s
inspection of the Property (e.g., that such materials are complete, accurate or
the final version thereof, or that all such materials are in Seller’s
possession). It is the parties’ express understanding and agreement that such
materials are provided only for Purchaser’s convenience in making its own
examination and determination prior to the Approval Date (as hereinafter
defined) as to whether it wishes to purchase the Property, and, in doing so,
Purchaser shall rely exclusively on its own independent investigation and
evaluation of every aspect of the Property and not on any materials supplied by
Seller or Seller’s agent(s). Purchaser expressly disclaims any intent to rely on
any such materials provided to it by Seller or Seller’s agent(s) in connection
with its inspection and agrees that it shall rely solely on its own
independently developed or verified information.
 
3.2.    Title and Survey. Prior to or concurrently with execution of this
Agreement, Seller has delivered to Purchaser a commitment from the Title Company
for an owner’s standard coverage policy of title insurance insuring fee title to
the Land, a copy of which is attached hereto as Exhibit 3.2 (“Title
Commitment”), together with copies of all items shown as exceptions to title
therein. Prior to execution of this Agreement, Seller has ordered an updated
survey of the Land prepared in accordance with the most recent “Minimum Standard
Detail Requirements for Land Title Surveys” jointly established and adopted by
ALTA and ACSM (“Survey”). Seller shall promptly deliver the Survey to Purchaser
upon receipt thereof. In the event the Survey has not been delivered to
Purchaser at least ten (10) business days prior to the Approval Date, Seller
shall deliver to Purchaser a copy of Seller’s most current existing survey.
Purchaser shall have until five (5) business days prior to the Approval Date to
provide written notice to Seller of any matters shown by the Title Commitment or
Survey, or such prior existing survey, which are not satisfactory to Purchaser,
which notice (“Title Notice”) shall specify the reason such matter(s) are not
satisfactory and the curative steps necessary to remove the basis for
Purchaser’s disapproval, provided, however, that (i) the standard printed
exceptions on an ALTA Owner’s Policy of Title Insurance and non-delinquent liens
for general and special real estate taxes and installment payments of special
assessments, the current zoning of the Property, including all permits, waivers
and stipulations, and the interest of any tenant occupying space at the
Property, as a tenant only, shall be “Permitted Encumbrances”, and (ii) Seller
shall be obligated to remove any exceptions caused by Seller’s voluntary acts
after the end of the Due Diligence Period and not approved by Purchaser. The
term “Permitted Encumbrances” shall not include any mechanic’s lien or any
monetary lien, except for taxes and special assessments not yet due and payable,
or any deeds of trust, mortgages, or other loan documents secured by the
Property.
 

--------------------------------------------------------------------------------


After a Title Notice is provided to Seller, the parties shall then have until
the Approval Date (hereinafter defined) or such later date as may be mutually
acceptable, to make such arrangements or take such steps as they may mutually
agree upon to satisfy Purchaser’s objection(s). In the event the Survey has not
been delivered to Purchaser at least ten (10) business days prior to the
Approval Date, Purchaser shall have a right to issue a second Title Notice,
limited solely to matters not disclosed on the prior existing survey or the
Title Commitment, on or before the fifth (5th) business day following
Purchaser’s receipt of the Survey. Seller shall have no obligation to expend or
agree to expend any funds, to undertake or agree to undertake any obligations or
otherwise to cure or agree to cure any title or survey objections, other than to
remove deeds of trust, mortgages, or other loan documents secured by the
Property, where the indebtedness evidenced or secured by such instruments will
not be assumed by Purchaser at Closing and to remove or bond over mechanic’s
liens, judgment liens against Seller and voluntary monetary encumbrances. Seller
shall have no obligation to cure unless Seller expressly undertakes such an
obligation by a written notice to or written agreement with Purchaser given or
entered into on or prior to the Approval Date and which recites that it is in
response to a Title Notice. Purchaser’s sole right with respect to any Title
Commitment or Survey matter to which it objects in a Title Notice given in a
timely manner shall be to elect on or before the Approval Date to terminate this
Agreement pursuant to Section 3.5 hereof and to receive a refund of the Deposit
as provided therein, or, in the event Purchaser has issued a Title Notice with
respect to matters not disclosed on the prior existing survey or the Title
Commitment but shown on the Survey, on or before the fifth (5th) business day
following issuance of such Title Notice if Seller and Purchaser fail to reach
agreement on the resolution of Purchaser’s objections properly set forth in such
later Title Notice. All matters shown in the Title Commitment and/or Survey with
respect to which Purchaser fails to give a Title Notice on or before the last
date for so doing, or with respect to which a timely Title Notice is given but
Seller has not undertaken an express obligation to cure as provided above, shall
be deemed to be approved by Purchaser as “Permitted Encumbrances”, subject,
however, to Purchaser’s termination right provided in Section 3.5 hereof.
 
Subject to Section 4.5 of this Agreement, neither Seller nor the LLC shall,
after the date of this Agreement, by voluntary act, intentionally create any new
encumbrances to title to all or any portion of the Property without the prior
written consent of Purchaser.
 
3.2.1.  If Purchaser elects to secure an extended coverage owner’s and/or
lender’s policy(ies) of title insurance, Purchaser shall satisfy, at its cost,
Title Company’s requirements therefor and shall be responsible for the
additional premium as well as the base premium as provided in Section 6.1.4.
Purchaser shall also be solely responsible for the cost of any Endorsements to
any policy that Purchaser or its lender may require.
 

--------------------------------------------------------------------------------


3.2.2.  Seller shall pay for any endorsement(s) to any Title Policy if such
endorsement(s) are issued in connection with an election by Seller to insure
over a title matter as to which Title Notice has been given by Purchaser
pursuant to Section 3.2. Seller shall not pay or be responsible to secure any
endorsements that may be requested by Purchaser, such as patent, contiguity,
separate tax parcels, access, or zoning endorsements, all of which shall be
Purchaser’s sole cost and expense if Purchaser elects to secure such
endorsements, provided, however, that Seller shall not be obligated to provide
to Title Company any owner’s affidavit, indemnity, certifications, covenants,
obligations or liabilities beyond those that Seller is providing to Purchaser
under this Agreement or which go beyond that required for the issuance by Title
Company of a standard owner’s policy of title insurance. Notwithstanding the
foregoing, provided the form and substance thereof is reasonably acceptable to
Seller and its counsel, Seller shall execute and deliver to the Title Company
such assurances as the Title Company shall reasonably require to issue a
nonimputation endorsement to any owner’s policy of title insurance which
Purchaser elects to purchase at Closing.
 
3.3.    Contracts. On or before the Approval Date, Purchaser shall notify Seller
in writing (such a notice, a “Contract Notice”) if Purchaser elects not to
assume at Closing some or all of the contracts which are identified on
Exhibit 3.3 (the “Contracts”) attached hereto. If Purchaser does not exercise
its right to terminate this Agreement on or before the Approval Date, Seller
shall cause the LLC or the Manager to give notice of termination of such
disapproved Contract(s) as of the Closing Date; provided that, if under the
disapproved Contract(s) the LLC has no right to terminate same on or prior to
Closing, or if a termination fee or charge is due thereunder as a result of such
termination, Purchaser shall (i) purchase the Membership Interest; (ii) assume
at Closing all obligations thereunder from the Date of Closing until the
expiration dates of such Contracts or (ii) reimburse Seller for the payment of
the termination related fee or charge, as applicable.
 
Unless Purchaser gives a Contract Notice to Seller prior to expiration of the
Due Diligence Period that it disapproves any of the Contracts, Purchaser will be
deemed to have approved same, and such Contracts will be assigned by the LLC and
assumed by Purchaser at Closing.
 
3.4.    Tenant Estoppels. Seller shall use commercially reasonable efforts to
obtain and deliver to Purchaser estoppel certificates in the respective forms
attached hereto as Exhibit 3.4, and signed by Choice Hotels International and
American Institutes for Research. Notwithstanding the foregoing, provided it
does so within five (5) business days of the date Purchaser has received
complete copies of each such lease, Purchaser may propose modifications or
additions to such forms of estoppel certificates for Seller’s approval,
modifications shall be incorporated into the exhibited forms unless Seller
demonstrates to Purchaser’s reasonable satisfaction why such proposed
modifications would be inappropriate. If by November 18, 2004, Seller has been
unable to obtain and deliver to Purchaser estoppel certificates in such form,
which estoppel certificates do not show any materially adverse information not
disclosed to or known by Purchaser as of the Approval Date (the “Required
Estoppels”), Seller shall have the right by written notice to Purchaser to
extend the Date of Closing to December 8, 2004. If by December 3, 2004, Seller
is still unable to deliver the Required Estoppels, Purchaser shall have the
right to either (i) waive the requirements contained herein and proceed to close
this transaction upon the terms and conditions of this Agreement, or (ii)
terminate this Agreement. The delivery of Required Estoppels either in the
approved form, or if they differ, which do not show any materially adverse
information not disclosed to or known by Purchaser as of the Approval Date,
shall satisfy any condition relating to delivery of estoppel certificates.
Notwithstanding the foregoing, Seller shall use commercially reasonable efforts
to obtain, within the same time frame as aforesaid, an estoppel from Sunburst
Hospitality Corporation, but such estoppel shall not be a condition to Closing.
 

--------------------------------------------------------------------------------


3.5.    Purchaser’s Right to Terminate. If, as a result of its inspection and
investigations, Purchaser determines that the Property or the LLC is not
suitable for its purposes, Purchaser shall have the right to terminate its
obligation to purchase the Membership Interest by giving Seller written notice
(the “Termination Notice”) on or before November 15, 2004 (the “Approval Date”).
If the Termination Notice is timely given, Seller shall direct the Title Company
promptly to return the Deposit to Purchaser, and neither party shall have any
further liability hereunder except for Purchaser’s obligations set forth in
Sections 3.1.2 and 3.6 hereof and in this Section. Time is agreed to be strictly
of the essence with respect to the giving of the Termination Notice. No
Termination by Purchaser shall relieve Purchaser of liability for any prior
breach of, or default under, this Agreement or shall entitle Purchaser to a
return of the Deposit if it would otherwise be payable to Seller.
 
3.6.    Confidentiality. Unless Seller specifically and expressly otherwise
agrees in writing, all information regarding the Membership Interest, the LLC or
the Property made available to Purchaser by Seller or Seller’s agents or
representatives (the “Proprietary Information”) is confidential (except to the
extent such information is already in the public domain) and shall not be
disclosed, except as may be required by law, to any other person except those
assisting Purchaser with the transaction, or Purchaser’s lender, if any
(collectively, the “Purchaser Parties”) and then only upon Purchaser making such
person aware of the confidentiality restriction and procuring such person’s
agreement to be bound thereby. If the purchase and sale contemplated hereby
fails to close for any reason whatsoever, Purchaser shall return to Seller, or
cause to be returned to Seller, all Proprietary Information. Purchaser shall not
use or allow to be used any Proprietary Information for any purpose other than
to determine whether to proceed with the contemplated purchase, except that if
Closing occurs, Purchaser may use the Proprietary Information for any reason
post Closing. Notwithstanding that the identity of the current ultimate
beneficial owner of the Membership Interest may not previously have been treated
as being confidential or Proprietary Information, Purchaser agrees not to
disclose such identity to any person or in any fashion unless required by law or
a final order of a court of competent jurisdiction. The foregoing shall not be
deemed to prevent Purchaser from complying with laws, rules, regulations and
court orders, including, without limitation, rules of the Securities and
Exchange Commission and governmental regulatory, disclosure, tax and reporting
requirements, which may require disclosure of Proprietary Information otherwise
required to be kept confidential pursuant to this Section 3.6, but only to the
extent such disclosure is required by any of the foregoing. Notwithstanding any
other term of this Agreement, the provisions of this Section 3.6 shall survive
Closing and any termination of this Agreement.
 
Notwithstanding the foregoing, it shall not be a breach of this Agreement to
disclose such Proprietary Information to a person who already knows such
information.
 

--------------------------------------------------------------------------------


4.    Prior to Closing.
 
Until Closing, Seller shall cause the LLC or its agent to:
 
4.1.    Insurance. Keep the Property insured against fire and other hazards
covered by extended coverage endorsement and comprehensive public liability
insurance against claims for bodily injury, death and property damage occurring
in, on or about the Property.
 
4.2.    Operation. Subject to the Leases, operate and maintain the Property in a
businesslike manner and substantially in accordance with Seller’s and the LLC’s
past practices with respect to the Property, and make any and all repairs and
replacements reasonably required to deliver the Property to Purchaser at Closing
(by sale of the Membership Interest) in its present condition, normal wear and
tear excepted (excluding extra ordinary capital expenditures or expenditures not
incurred in the LLC’s normal course of business) provided that in the event of
any loss or damage to the Property as described in Section 7, the LLC shall
repair the Property only if the LLC is obligated to do so under the Leases or
any debt instrument currently encumbering the Property and if the LLC so elects
and then only to the extent of available insurance proceeds. Purchaser shall not
contact, deal with, or negotiate with tenants, subtenants or prospective tenants
or subtenants, of the Property without prior written consent of Seller and shall
notify Seller promptly if any tenant, or prospective tenant, contacts Purchaser.
In the event of any loss or damage to the Property as described in Section 7,
Section 7 shall control.
 
4.3.    New Contracts. Enter into only those third party contracts which are
necessary to carry out its obligations under Section 4.2 and which shall be
cancelable without fee or penalty on no more than thirty (30) days written
notice. After the Approval Date, the LLC will not enter into any such contract
except with the prior written consent of Purchaser, which consent may be given
or withheld in the sole discretion of Purchaser. If Purchaser withholds any such
consent, Seller shall be excused from its obligation under Section 4.2 to the
extent its ability to perform such obligation is affected by such withholding of
consent.
 
4.4.    New Leases. Continue its present rental program and efforts at the
Property to rent vacant space and renew expiring leases, provided that (i) prior
to the Approval Date, Seller shall give notice to Purchaser of any new Leases
and any renewals, amendments, terminations or surrenders of leases, and (ii)
after the Approval Date, the LLC shall not execute any new or renewal leases or
amend, terminate or accept the surrender of any existing tenancies or approve
any subleases or lease assignments without the prior written consent of
Purchaser, which consent may be withheld, conditioned or delayed in the sole
discretion of the Purchaser, except that the LLC is authorized to accept the
termination of Leases at the end of their existing terms. In the event that any
Leases are identified on Exhibit 4.4 hereto, or that the LLC executes any new
lease after the date of this Agreement, and in either event such lease requires
the construction of tenant fixtures or improvements and/or the payment of
leasing or brokerage commission(s) at the expense of the landlord, Purchaser, by
electing to proceed with the purchase notwithstanding its termination right
pursuant to Section 3.5, or by approving such Leases, if executed after the
Approval Date, agrees to assume the obligation to pay and/or at Closing to
reimburse Seller for the paid portion of the cost of such improvements and
leasing or brokerage commission(s) and with the prior written approval of
Purchaser any other costs associated with such Leases, unless Seller and
Purchaser expressly agree in writing that Seller shall be responsible for any
such costs.  In its leasing activities, except in circumstances where it would
be commercially unreasonable to do so, the LLC shall utilize the standard form
of lease presently in use at the Property, a copy of which is available for the
review and inspection of Purchaser. The parties acknowledge that any form lease
is subject to negotiation.
 

--------------------------------------------------------------------------------


4.5.    New Liens. Not, on or after the Approval Date, create any new
encumbrance or lien affecting the Property other than liens and encumbrances (i)
that can be discharged prior to Closing, and (ii) that in fact are
discharged prior to or at the Closing.
 
4.6.    Lease Terminations; Defaults. Nothing herein shall in any way affect or
restrict the right of the LLC to seek to enforce its rights under any Lease, but
the taking of any actions or the exercise of any remedies which could result in
the termination of the Lease shall require the written consent of Purchaser
which, prior to the Approval Date shall not be unreasonably withheld, delayed or
conditioned but on or after the Approval Date may be withheld in Purchaser’s
sole discretion; provided, however, that such action is consistent with what a
reasonable and prudent property owner would do under the circumstances then
existing.
 
4.7    Façade Work. Seller, at its sole cost and expense, shall cause to be
completed and shall pay for the façade repair work presently in process under
and to the extent of its existing contract with Valcourt Building Services.
Seller shall use commercially reasonable efforts to cause such repair work to be
completed prior to Closing.

 
5.    Representations and Warranties.
 
5.1.    By Seller.
 
(a) Seller represents and warrants to Purchaser that, except as otherwise
disclosed to Purchaser:
 
5.1.1.  Seller is a Delaware limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, has duly
authorized the execution and performance of this Agreement, and such execution
and performance will not violate any material term of its articles of
organization. The LLC is a Delaware limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
is authorized to do business in the State of Maryland, and the execution and
performance of this Agreement will not violate any material term of its articles
of organization.
 
5.1.2.  Neither the Seller nor the LLC has and as of the Closing Date Seller
and/or the LLC shall not have, (a) made a general assignment for the benefit of
creditors, (b) filed any voluntary petition in bankruptcy or suffered the filing
of any involuntary petition by either the Seller’s or the LLC’s creditors, (c)
suffered the appointment of a receiver to take possession of all, or
substantially all, of Seller’s or the LLC’s assets, which remains pending as of
such time, (d) suffered the attachment or other judicial seizure of all, or
substantially all, of Seller’s or the LLC’s assets, which remains pending as of
such time, (e) admitted in writing its inability to pay its debts as they come
due, or (f) made an offer of settlement, extension or composition to its
creditors generally.
 

--------------------------------------------------------------------------------


5.1.3.  Seller and the LLC are not, and as of the Closing shall not be, a
“foreign person” as defined in Section 1445 of the Internal Revenue Code of
1986, as amended (the “Code”) and any related regulations.
 
5.1.4.  Seller is acting as principal in this transaction with authority to
close the transaction. This Agreement is the valid and legally binding
obligation of Seller.
 
5.1.5  Seller owns its Membership Interest, which constitutes the sole
membership interests in the LLC, and will convey it at Closing free and clear of
any liens or encumbrances.
 
5.1.6  The LLC engages and has engaged in no business other than the ownership
and operation of the Property, has and has had no ownership interest in any
other person, and does not own, lease or have, and has not owned, leased or had
any other property other than the Property; provided, however, that the
foregoing does not extend to items of personalty which may have previously been
owned or leased but were replaced, disposed, retired from service or are
otherwise not presently owned or leased.
 
5.1.7  The LLC has no employees.
 
5.1.8  The organizational documents of the LLC, which have been or will be
furnished to Purchaser in connection with its due diligence, are true, correct
and complete copies of such documents.
 
5.1.9  Except as set forth in Exhibit 5.1.9 attached hereto, to the best of
Seller’s knowledge Seller has received no written notice from any governmental
authority of any condemnation proceeding pending or threatened which would have
any materially adverse impact on the Property, its value or its operation.
 
5.1.10  Except as set forth in Exhibit 5.1.10, to the best of Seller’s knowledge
Seller has received no written notice of the pendency of any litigation or
similar proceeding, which would affect the Property, the Membership Interest or
the LLC following Closing except for any matter fully insured against.
 
5.1.11  Except as set forth in Exhibit 5.1.11, to the best of Seller’s knowledge
Seller has received no written notice from any governmental authority having
jurisdiction that any physical condition exists with respect to the Property
which is in violation of any applicable law, ordinance or regulation and which
remains uncured.
 
5.1.12  Seller is not a person or entity described by Section 1 of the Executive
Order (No. 13,224) Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg. 49,079
(September 24, 2001), and does not engage in any dealings or transactions, and
is not otherwise associated, with any such persons or entities.
 

--------------------------------------------------------------------------------


5.1.13  Except as and to the extent (a) reflected and reserved against in its
trial balance sheet dated September 30, 2004 attached as Exhibit 5.1.13 or (b)
incurred in the ordinary course of business after the date of such balance sheet
and not material in amount, either individually or in the aggregate or (c)
ordinary trade debt, the LLC does not have any liability or obligation, secured
or unsecured, whether accrued, absolute, contingent, unasserted or otherwise,
which, either individually or in the aggregate, is material to the condition
(financial or otherwise) of the assets, properties, business or prospects of the
LLC.
 
(b)    Neither the Seller nor the LLC shall have any liability with respect to a
breach of the representations and warranties set forth above to the extent that
Purchaser proceeds with the closing of the transaction contemplated hereby with
actual knowledge of such breach or should have known of such breach, through the
exercise of reasonable diligence prior to the Closing Date.
 
5.2.    Condition Precedent.It shall be a condition precedent to Purchaser’s
obligation to purchase Membership Interest from Seller that all of Seller’s
representations and warranties contained in or made pursuant to this Agreement
shall have been true and correct in all material respects when made and remain
true and correct in all material respects as of the Closing Date. At the
Closing, Seller shall deliver to Purchaser a certificate certifying that each of
Seller’s representations and warranties in this Agreement are true and correct
as of the Closing Date. The representations and warranties of Seller set forth
in this Agreement or any documents executed in connection herewith shall survive
the Closing.
 
5.3.    By Purchaser.
 
(a) Purchaser represents and warrants to Seller that, except as otherwise
disclosed to Seller.
 
5.3.1.  Purchaser is a Delaware limited partnership, duly organized, validly
existing and in good standing under the laws of such State, is authorized to do
business in the State of Maryland, has duly authorized the execution and
performance of this Agreement, and such execution, delivery, and performance
will not violate any material term of any of its constitutive documents.
 
5.3.2.  Purchaser has not, and as of the Closing Purchaser shall not have (a)
made a general assignment for the benefit of creditors, (b) filed any voluntary
petition in bankruptcy or suffered the filing of any involuntary petition by
Purchaser’s creditors, (c) suffered the appointment of a receiver to take
possession of all, or substantially all, of Purchaser’s assets, which remains
pending as of such time, (d) suffered the attachment or other judicial seizure
of all, or substantially all, of Purchaser’s assets, which remains pending as of
such time, (e) admitted in writing its inability to pay its debts as they come
due, or (f) made an offer of settlement, extension or composition to its
creditors generally.
 

--------------------------------------------------------------------------------


5.3.3.  Purchaser is not, and as of the Closing shall not be, a “foreign person”
as defined in Section 1445 of the Internal Revenue Code of 1986, as amended (the
“Code”) and any related regulations.
 
5.3.4.  Purchaser is acting as principal in this transaction with authority to
close the transaction. This Agreement is the valid and legally binding
obligation of Purchaser.
 
5.3.5.  By the Approval Date, Purchaser shall have inspected the Property fully
and completely to its satisfaction and at its expense and shall have ascertained
to its satisfaction the extent to which the Property complies with applicable
zoning, building, environmental, health and safety and all other laws, codes and
regulations, including, without limitation, laws relating to the presence of
lead based paint and/or lead based paint hazards.
 
5.3.6.  By the Approval Date, Purchaser shall have reviewed the Leases,
Contracts, expenses and other matters relating to the Property and, based upon
its own investigations, inspections, tests and studies, determined whether to
purchase the Membership Interest with the LLC’s rights and obligations under the
Leases, Contracts and otherwise with respect to the Property.
 
5.3.7.  Unless otherwise disclosed to Seller in writing, neither Purchaser nor
any affiliate of or principal in Purchaser is other than a citizen of, or
partnership, corporation or other form of legal person domesticated in the
United States of America.
 
5.3.8.  Purchaser shall not use the assets of an employee benefit plan as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) and covered under Title I, Part 4 of ERISA or Section 4975
of the Internal Revenue Code of 1986, as amended, in the performance or
discharge of its obligations hereunder, including the acquisition of the
Membership Interest. Purchaser shall not assign its interest hereunder to any
person or entity which does not expressly make this covenant and warranty for
the benefit of Seller.
 
5.3.9.  Purchaser is not a person or entity described by Section 1 of the
Executive Order (No. 13,224) Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg.
49,079 (September 24, 2001), and does not engage in any dealings or
transactions, and is not otherwise associated, with any such persons or
entities.
 
(b)    Purchaser shall have no liability with respect to a breach of the
representations and warranties set forth above to the extent that Seller
proceeds with the closing of the transaction contemplated hereby with actual
knowledge of such breach or should have known of such breach, through the
exercise of reasonable diligence prior to the Closing Date.
 
5.4.    Condition Precedent. It shall be a condition precedent to Seller’s
obligation to sell the Membership Interest to Purchaser that all of Purchaser’s
representations and warranties contained in or made pursuant to this Agreement
shall have been true and correct in all material respects when made and shall be
true and correct in all material respects as of the Closing Date. At the
Closing, Purchaser shall each deliver to Seller a certificate certifying that
each of Purchaser’s representations and warranties in this Agreement is true and
correct as of the Closing Date. The representations and warranties of Purchaser
set forth in this Agreement or any documents executed in connection herewith
shall survive the Closing.
 

--------------------------------------------------------------------------------


5.5.    Mutual Representation.
 
(a)    Each of Seller and Purchaser represents to the other that it has had no
dealings, negotiations, or consultations with any broker, representative,
employee, agent or other intermediary except CB Richard Ellis in connection with
the Agreement or the sale of the Property. Seller and Purchaser agree that each
will indemnify, defend and hold the other free and harmless from the claims of
any other broker(s), representative(s), employee(s), agent(s) or other
intermediary(ies) claiming to have represented Seller or Purchaser,
respectively, or otherwise to be entitled to compensation in connection with
this Agreement or the sale of the Property.
 
(b)    Neither Seller nor Purchaser will knowingly take, or agree to or commit
to take, any action that would make any representation or warranty made by such
party inaccurate in any material respect at or prior to the Closing Date.
 
6.    Costs and Prorations.
 
6.1.    Purchaser’s Costs. Purchaser shall pay the following costs of closing
this transaction:
 
6.1.1.  The fees and disbursements of its counsel, inspecting architect and
engineer, if any;
 
6.1.2.  One-half (½) of any real estate transfer, stamp or documentary
tax(es) and of any escrow fees and;
 
6.1.3.  One-half (½) of any sales or use taxes relating to the transfer of
Personal Property to Purchaser;
 
6.1.4.  The cost of any owner’s title insurance polic(ies) issued in connection
with this transaction, whether pursuant to the Title Commitment or otherwise;
 
6.1.5.  The cost of any title insurance and any cancellation charge(s) imposed
by any title company in the event a title insurance policy is not issued, unless
caused by default of Seller hereunder;
 
6.1.6.  The cost of the Survey;
 
6.1.7.  Any recording fees;
 
6.1.8.  Any other expense(s) incurred by Purchaser or its representative(s) in
inspecting or evaluating the Property or closing this transaction; and
 

--------------------------------------------------------------------------------


6.2.    Seller’s Costs. Seller shall pay the following costs of closing this
transaction:
 
6.2.1.       The fees and disbursements of its counsel and other professionals,
if any, assisting Seller with this transaction;
 
6.2.2.   One-half (½) of any real estate transfer, stamp or documentary taxes
and of any escrow fees;
 
6.2.3.  One-half (½) of any sales or use taxes relating to the transfer of
Personal Property to Purchaser;
 
6.2.4.  The broker’s fee to the extent any such fee is payable pursuant to the
separate agreement with CB Richard Ellis.
 
6.3.    Prorations. Collected rents and any other amounts (including, without
limitation, payment of base rent, ground rent, parking income and reimbursements
of Property operating costs) paid by tenants applicable to the month in which
the Date of Closing occurs shall be prorated as of the Date of Closing and be
adjusted against the Purchase Price on the basis of a schedule (the “Rent
Schedule”) which shall be prepared by Seller and delivered to Purchaser in
connection with Closing. The Rent Schedule shall set forth (i) rents and other
amounts payable applicable to the month in which the Date of Closing occurs,
(ii) rents and other amounts collected by Seller applicable to the month in
which the Date of Closing occurs, and (iii) rents and other amounts due but
uncollected and applicable to the month in which the Date of Closing occurs (the
latter unpaid obligations being referred to herein as the “Current
Delinquencies”), as well as rental and other payment delinquencies (excluding
those applicable to the month in which the Date of Closing occurs) which are
owed to the LLC but uncollected as of the Date of Closing (“Delinquencies”).
Purchaser shall receive a credit against the Purchase Price for any cash
security and other deposits with respect to the Leases, which deposits are held
by the Seller or the LLC and are not turned over to Purchaser, and have not been
applied or forfeited as of Date of Closing.
 
In the event that any security deposits are in the form of letters of credit or
other financial instruments, Seller or the LLC will, at Closing, assign its
interest in such letters of credit or financial instruments to Purchaser, and,
following Closing, Seller will cooperate with Purchaser, at no cost to Seller,
in order to cause Purchaser to be named as beneficiary under such letters of
credit and other financial instruments to be assigned to Purchaser, and
Purchaser shall not receive a credit against the Purchase Price for such
security deposits.
 
6.3.1.  Vault charges, sewer charges, utility charges and operating expenses
actually paid or payable as of the Date of Closing shall be prorated as of the
Date of Closing and adjusted against the Purchase Price, provided that within
sixty (60) days after the Closing, Purchaser and Seller shall make a further
adjustment for such charges which may have accrued or been incurred prior to the
Date of Closing, but not collected or paid at that date. All prorations shall be
made on a 365 day calendar year basis, using actual number of days in the month.
 

--------------------------------------------------------------------------------


6.3.2.  Payments made by tenants which are in the nature of reimbursements for
Property operating costs which are prorated as provided above shall not be
subject to reproration or adjustment at the time of reconciliation provided for
in the subject Lease(s).
 
6.4.    Taxes. Real estate taxes, personal property taxes, special assessments
(and installments thereof) and other governmental taxes and charges relating to
the Property, including annual or periodic permit fees, (collectively, “Taxes”)
payable during the year in which Closing occurs shall be prorated as of the Date
of Closing and adjusted against the Purchase Price in accordance with local
custom in Montgomery County, Maryland. If Closing occurs before the actual Taxes
payable during such year are known, the proration of Taxes shall be upon the
basis of Taxes for the Property payable during the immediately preceding year;
provided, however, that if the Taxes payable during the year in which Closing
occurs are thereafter determined to be more or less than the Taxes payable
during the preceding year (after any appeal of the assessed valuation thereof is
concluded), Seller and Purchaser promptly (but no later than June 30, 2005
except in the case of an ongoing tax protest), shall adjust the proration of
Taxes and Seller or Purchaser, as the case may be, shall pay to the other any
amount required as a result of such adjustment, and further provided that any
reproration of real estate taxes shall take into account only increases in the
tax rate or millage, i.e., any portion of any real estate tax increase
attributable to an increase in assessed value shall not be taken into account.
This covenant shall not merge with the deed delivered hereunder but shall
survive the Closing.
 
6.5.    In General.
 
(a)    Any other costs or charges of closing this transaction not specifically
mentioned in this Agreement shall be paid and adjusted in accordance with local
custom in Montgomery County, Maryland.
 
(b)  (i) Notwithstanding its purchase of the Membership Interest and thereby its
acquisition of ownership of the LLC, Purchaser shall be responsible for
arranging for its own insurance as of the Closing Date; (ii) utilities,
including telephone, electricity, water and gas, shall be read as close to the
Closing Date as possible and Purchaser with cooperation from the Manager, if
necessary, shall be responsible for all the necessary actions needed to arrange
for utilities to be transferred to the name of Purchaser on the Closing Date,
including the posting of any required deposits (it being understood, however,
that Seller shall be entitled to a credit at the Closing for any utility
deposits which the LLC or its predecessors have made prior to the Closing Date,
to the extent the same are transferred to Purchaser, and Seller shall be
entitled to recover and retain from the providers of such utilities any refunds
or overpayments to the extent applicable to the period prior to and including
the Closing Date, and any utility deposits for which it does not receive a
credit hereunder); and (iii) on the Closing Date, the Property will not be
subject to any financing obtained by the LLC or its predecessors unless
Purchaser has expressly agreed to assume such financing. Accordingly, there will
be no prorations for insurance, utilities (except to the extent provided above
for utility deposits), payroll or debt service. In the event a meter reading is
unavailable for any particular utility or is read on a date other than the
Closing Date, such utility shall be prorated in the manner provided in Section
6.6.
 

--------------------------------------------------------------------------------


6.6.    Purpose and Intent. Except as expressly provided herein, the purpose and
intent of the provisions of this Agreement relating to prorations, adjustments
and apportionments is that Seller shall bear all expenses of ownership and
operation of the LLC and the Property and shall receive all income therefrom
accruing through midnight at the end of the day preceding the Closing Date, and
Purchaser shall bear all such expenses and receive all such income accruing
thereafter. This provision shall survive Closing.
 
6.7.    Closing Adjustment. Seller and Purchaser shall jointly prepare Closing
adjustments on the basis set out above, and shall endeavor to deliver such
computation to Escrow Agent at least one (1) business day prior to Closing.
 
6.8.    Post-Closing Reconciliation. If any of the aforesaid prorations cannot
be calculated accurately as of the Closing Date, then they shall be calculated
as soon after the Closing Date as feasible, but in any event no later than
thirty (30) days following Closing. Notwithstanding any provision contained in
this Agreement to the contrary, after the expiration of said period, no further
adjustments, credits or prorations shall be made or allocated between the
parties under this Agreement for any of the items listed in this Section 6,
except for any Delinquencies due to Seller or the LLC, pass through of operating
expenses and tenant reconciliations, and reproration of Taxes.
 
6.9.    Post-Closing Collections. Purchaser shall use commercially reasonable
and diligent efforts during the sixty (60) day period immediately following the
Date of Closing to collect Current Delinquencies and Delinquencies. Amounts
collected from tenants who or which, as of the Date of Closing, were obligors
with respect to Current Delinquencies and/or Delinquencies shall be applied
first to satisfy such tenants’ obligations for the payment period during which
collection occurred, second to satisfy Current Delinquencies, third to satisfy
Delinquencies, and the balance to satisfy any other rental obligations of such
tenants to Purchaser. Amounts collected and applicable to satisfy Current
Delinquencies shall be paid promptly to Seller to the extent of Seller’s prorata
entitlement thereto, and amounts collected and applicable to satisfy
Delinquencies shall be promptly paid to Seller.
 
At the end of the sixty (60) day period following the Date of Closing, Purchaser
shall prepare and deliver to Seller a statement (“Collection Statement”)
identifying all payments collected during such sixty (60) days from tenants who
were listed on the Rent Schedule prepared and delivered pursuant to Section 6.3
hereof as obligors on Current Delinquencies or Delinquencies. If any uncollected
Current Delinquencies or then unsatisfied Delinquencies exist, Purchaser hereby
agrees to assign to Seller any and all rights afforded the obligee with respect
thereto (with respect to Current Delinquencies, to the extent of Seller’s
prorata entitlement thereto), whereupon Seller shall be entitled to take such
steps, including the right to file suit in the name of the LLC but only for
monetary damages, as Seller in its sole and absolute discretion deems necessary
or appropriate to collect such sums, excepting only the right to dispossess any
tenant still in possession of its further right to occupy the premises demised
to it. Such assignment shall be effective automatically, without the need for
execution or delivery of any instrument of assignment. Upon request of Seller,
however, Purchaser shall execute and deliver to Seller such instrument(s) as
Seller may reasonably request to confirm such assignment. Purchaser shall, at no
cost to Purchaser, cooperate with Seller in any manner reasonably requested by
Seller in connection with any such collection effort.
 

--------------------------------------------------------------------------------


Purchaser shall keep and maintain at all times full and accurate books of
account and records adequate to reflect correctly total rental and other
payments collected under each of the Leases, and all such books and records
shall be kept and shall be available to Seller for at lease one year after the
Date of Closing. Seller shall have the right to inspect, copy and audit such
books of account and records at Seller’s expense, during reasonable business
hours, and upon reasonable notice to Purchaser, whether such books and records
are in the possession of Purchaser or any agent of Purchaser for the purpose of
verifying the accuracy of the Collection Statement and the rental and any other
payments collected by Purchaser, which were earned during Seller’s ownership
period, and which should have been paid to Seller pursuant to this Section 6.9.
 
The provisions of this Section 6.9 shall survive Closing.
 
6.10.    Other Items. All cash in any operating, reserve or other property
accounts on the Closing Date shall belong to Seller.
 
6.11.    Indemnity Against Certain Pre-Existing and Undisclosed Liabilities of
LLC. Effective as of Closing, Seller agrees to indemnify and hold harmless
Purchaser and its heirs, successors, representatives and assigns from and
against all loss, cost, damage, expense, claims and causes of action arising in
respect of any liability or obligation of the LLC which arose or accrued prior
to Closing and (i) which was not disclosed to or known by Purchaser as of
Closing, and (ii) which is of a nature or type such that, had Purchaser
purchased the Property instead of the Membership Interest, Purchaser would not
have incurred such loss, cost, damage, expense, claims and causes of action.
This provision shall survive Closing.
 
7.    Damage, Destruction or Condemnation.
 
7.1.    Material Event. If, prior to Closing, there is damage to or destruction
of the Buildings reasonably estimated to cost in excess of One Million Dollars
to repair or replace, or such number of the parking spaces on the Property as to
result in a deficiency either under local law or the terms of the Leases, or all
access to the Property, is or are taken under power of eminent domain (any of
the foregoing, a “Material Event”), Purchaser may elect to terminate this
Agreement by giving written notice of its election to Seller within ten
(10) business days after receiving notice of such destruction or taking. If
Purchaser does not give such written notice within such period, this transaction
shall be consummated on the date and at the Purchase Price provided for in
Section 1, and Seller shall assign to Purchaser (i) its interest in the physical
damage proceeds of any insurance policies payable to Seller or the LLC, and the
proceeds of rent loss insurance, but only to the extent available for loss of
rental income attributable to periods after Closing or (ii) Seller’s or the
LLC’s portion of any condemnation award, as applicable, in both cases, up to the
amount of the Purchase Price, and including any rights of Seller or the LLC to
prosecute, settle, compromise, or appeal such payments, and, if an insured
casualty, pay to Purchaser the amount of any deductible not previously paid by
Seller or the LLC, but not to exceed the amount of the loss. It is acknowledged
that notwithstanding the sale of the Membership Interest, any right to insurance
not specifically assigned is reserved to Seller and is not included in the sale.
 
7.2.    Immaterial Event. If, prior to Closing, there is damage or destruction
to the Buildings or a taking, but such is not a Material Event, Purchaser shall
close this transaction on the date and at the Purchase Price agreed upon in
Section 1, and Seller shall assign to Purchaser (i) its interest in the physical
damage proceeds of any insurance policies payable to Seller or the LLC, and the
proceeds or rent loss insurance, but only to the extent available for loss of
rental income attributable to periods after Closing or (ii) Seller’s or the
LLC’s portion of any condemnation award, as applicable, in both cases, up to the
amount of the Purchase Price, and including any rights of Seller or the LLC to
prosecute, settle, compromise, or appeal such payments, and, if an insured
casualty, pay to Purchaser the amount of any deductible not previously paid by
Seller or the LLC, but not to exceed the amount of the loss. It is acknowledged
that notwithstanding the sale of the Membership Interest, any right to insurance
not specifically assigned is reserved to Seller and is not included in the sale.
 

--------------------------------------------------------------------------------


7.3.    Cooperation. Seller and Purchaser, as may be appropriate, shall
cooperate in prosecuting, settling, and compromising any such condemnation award
and insurance claim.
 
7.4.    Termination and Return of Deposit. If Purchaser elects to terminate this
Agreement pursuant to this Section 7, and if Purchaser is not, on the date of
such election, in default of its obligation to have closed under this Agreement,
Seller shall promptly direct the Title Company to return the Deposit to
Purchaser.
 
8.    Notices. Any notice required or permitted to be given hereunder shall be
in writing and shall be deemed to be given when hand delivered or one (1)
business day after pickup by Emery Air Freight, Airborne, Federal Express, UPS
overnight, or similar overnight express service, or on the date when delivered
by facsimile transmission with written acknowledgment of receipt, in any case
addressed to the parties at their respective addresses referenced below:
 
If to Seller:
c/o UBS Realty Investors LLC
   
242 Trumbull Street
   
Hartford, CT 06103-1212
         
Attention: General Counsel
 
 
Phone:  860-616-9158
 
 
Fax:       860-616-9004
       
With a copy to:
Paul M. Canning, Executive Director
   
UBS Realty Investors LLC
   
242 Trumbull Street
   
Hartford, CT 061031212
         
Phone: 860-616-9032
 
 
Fax:      860-616-9010

       
With a copy to:
Kroll, McNamara, Evans & Delehanty, LLP
   
29 South Main Street
   
West Hartford, CT 06107
   
Attention: Garrett Delehanty, Esq.
         
Phone: 860-761-1122
   
Fax: 860-561-7075
       
 

--------------------------------------------------------------------------------


 
If to Purchaser:
Caplease, LP
   
110 Maiden Lane, 36th Floor
   
New York, New York
         
Attention: Michael Heneghan
         
Phone:  (212) 217-6300
 
 
Fax:       (212) 217-6301
       
With copy to:
Dechert LLP
   
4000 Bell Atlantic Tower
   
1717 Arch Street
   
Philadelphia, Pennsylvania 19103-2793
   
Attention: Helene S. Jaron
         
Phone: (215) 994-4000
   
Fax: (215) 994-2222
       
With a copy to
   
Escrow Agent:
Chicago Title Insurance Company
   
2001 Bryan Street, Suite 1700
   
Dallas, Texas 75201
   
attention: Ellen Schwab
 
 
Phone:  (214) 965-1670

 
 
Fax:       (214) 965-1627
       
or, in each case, to such other address as either party may from time to time
designate by giving notice in writing to the other party. Notice hereunder may
be given by counsel acting on behalf of either party. Telephone numbers are for
informational purposes only. Effective notice will be deemed given only as
provided above.
 
9.    Closing and Escrow.
 
9.1.    Escrow Instructions. Upon execution of this Agreement, the parties shall
deliver an executed counterpart of this Agreement to the Title Company to serve
as the instructions to the Title Company as the Escrow Agent for consummation of
the transaction contemplated herein, and Title Company shall execute this
Agreement to acknowledge acceptance of the escrow. Seller and Purchaser shall
execute such additional and supplementary escrow instructions as may be
appropriate to enable the Title Company to comply with the terms of this
Agreement, provided, however, that in the event of any conflict between the
provisions of this Agreement and any supplementary escrow instructions, the
terms of this Agreement shall prevail.
 

--------------------------------------------------------------------------------


9.2.   Duties of Escrow Agent.
 
(a)  Escrow Agent is acting solely as a stakeholder under the Section 9.2.
Escrow Agent’s duties shall be determined solely by the express provisions
hereof and are purely ministerial in nature.
 
(b)  During the term of this Agreement, Escrow Agent shall hold and deliver the
Deposit in accordance with the terms and provisions of this Agreement. Escrow
Agent shall disburse the Deposit in strict accordance with the written
instructions of the parties hereto.
 
(c)  If this Agreement is terminated by the mutual written agreement of Seller
and Purchaser, or if Escrow Agent is unable at any time to determine to whom the
Deposit should be delivered, or if a dispute develops between Seller and
Purchaser concerning the proper disposition of the Deposit, then Escrow Agent
shall deliver the Deposit in accordance with the joint written instructions of
the Seller and Purchaser. If written instructions are not received by Escrow
Agent within ten (10) days after Escrow Agent has served a written request for
instructions upon both Seller and Purchaser, the Escrow Agent shall have the
right to pay the Deposit into any court of competent jurisdiction and to
interplead Seller and Purchaser. Upon the filing of the interpleader action,
Escrow Agent shall be discharged from any further obligations in connection with
this Agreement.
 
(d)  If costs or expenses are incurred by Escrow Agent because of litigation or
a dispute between Seller and Purchaser, Seller and Purchaser shall each pay
Escrow Agent one-half of Escrow Agent’s reasonable costs and expenses. Except
for such costs and expenses, no fee or charge shall be due or payable to Escrow
Agent for its services under this Agreement.
 
(e)  Escrow Agent undertakes only to perform the duties and obligations imposed
upon it under the terms of this Agreement and does not undertake to perform any
of the covenants, terms and provisions applicable to Seller and Purchaser.
 
(f)  Purchaser and Seller acknowledge and agree that Escrow Agent has assumed no
liability except for negligence or willful misconduct; that Escrow Agent shall
not be responsible for the validity, correctness or genuineness of any document
or notice referred to under this Agreement; and that Escrow Agent may seek
advice from its own counsel and shall be fully protected in any action taken by
it in good faith in accordance with the opinion of its counsel.
 
(g)  The conditions to the Closing shall be the Escrow Agent’s receipt of funds
and documents as described in this Section 9. Upon receipt of such funds and
documents, Escrow Agent shall deliver the items as described in this Agreement.
 
(h)  The funds required from Purchaser and all acts and documents required of
Purchaser or Seller in order to close the escrow pursuant hereto shall be
deposited with Escrow Agent on the business day prior to the Closing Date, shall
be performed no later than 10:00 a.m. (Eastern Time) on the Closing Date, and
shall be available for immediate distribution at Closing.
 

--------------------------------------------------------------------------------


9.3.   Seller’s Deliveries.
 
(a)    Seller shall deliver or cause to be delivered, either at the Closing
through the Title Company or by making available at the Property, as
appropriate, the following items and original documents, each executed and, if
required, acknowledged, as appropriate:
 
9.3.1.  An assignment of membership interest, in the form attached hereto as
Exhibit 9.3.1 (the “Assignment of Membership Interest”).
 
9.3.2.   (i) The Leases and any new leases entered into pursuant to Section 4.4;
(ii) the Rent Schedule, including a listing of any tenant security and other
deposits and prepaid rents held by Seller with respect to the Property;
 
9.3.3.   Copies of all Contracts which Purchaser has elected to assume or which
are not terminable by the LLC on or before the Date of Closing;
 
9.3.4.  To the extent available, Contracts and building plans and specifications
relating to the Property which are in Seller’s or the LLC’s possession. All
other books and records requested by Purchaser will be provided at Seller’s sole
discretion and at Purchaser’s sole cost. These materials may be delivered at the
Property.
 
9.3.5.  An affidavit pursuant to the Foreign Investment and Real Property Tax
Act in the form attached hereto as Exhibit 9.3.5.
 
9.3.6.  A corporate or other appropriate authorization as required by the Title
Company.
 
9.3.7.  Any Tenant Estoppel Certificates which are available and have not been
previously provided to Purchaser.
 
9.3.8.  Transfer tax declaration(s) in the form required by applicable
governmental authorities.
 
9.3.9.  The Closing Statement.
 
9.3.10.  Such other documents as may be reasonably required by the Title Company
or as may be agreed upon by Seller and Purchaser to consummate the transaction.
 
9.3.11 The certificate required pursuant to Section 5.2.
 
9.4.   Purchaser’s Deliveries. At Closing, Purchaser shall (i) pay Seller the
Purchase Price through the Escrow Agent and provide any instruments required by
the Title Company; and (ii) execute and deliver to Seller the certificate
required pursuant to Section 5.4, the assignment referred to in Sections 9.3.1,
the ERISA certificate attached hereto as Exhibit 9.4., and the Closing
Statement. Purchaser shall also deliver to Seller evidence reasonably
satisfactory to Seller that Purchaser has arranged its own agent for service of
process for the LLC and, concurrently with Closing, has made the requisite
filing with the Secretary of State of Delaware to designate such agent.
 

--------------------------------------------------------------------------------


9.5.   Mutual Obligations. Seller and Purchaser shall each deposit such other
instruments as are reasonably required (i) to confirm their respective authority
to close this transaction, (ii) by Escrow Agent, or (iii) otherwise to
consummate the sale and acquisition of the Membership Interest in accordance
with the terms hereof (provided that in no event shall any such documents
increase the liability of Purchaser or Seller). To the extent applicable to a
sale of the sole membership in a limited liability company, Seller and Purchaser
hereby designate Escrow Agent as the “Reporting Person” for the transaction
pursuant to Section 6045(e) of the Internal Revenue Code and the regulations
promulgated thereunder and agree to execute such documentation as is reasonably
necessary to effectuate such designation.
 
9.6.   Possession. Purchaser shall be entitled to possession of the Property
owned by the LLC upon conclusion of the Closing, subject to the rights of
tenants and matters of record.
 
9.7.   Insurance. Seller may terminate its or the LLC’s policies of insurance as
of noon on the Date of Closing and Purchaser shall be responsible for obtaining
its own insurance effective as of the Date of Closing.
 
9.8.   Utility Service and Deposits. To the extent any utility account is in
Seller’s or the LLC’s name, Seller shall be entitled to the return of any
deposit(s) posted by it or the LLC with any utility company and Purchaser shall
notify each utility company serving the Property to terminate the existing
account, effective at noon on the Date of Closing, such notice to be in the form
of Exhibit 9.8 attached hereto and establishing its own account.
 
9.9.   Notice Letters. Subsequent to Closing, Seller shall execute and provide
to Purchaser, to the extent provided to it by Purchaser for signature, copies of
form letters to tenants and to service, maintenance, supply and other
contractors serving the Property, advising them of the sale of the Membership
Interest to Purchaser and directing to Purchaser all rents and bills for the
services and supplies, respectively, provided to the Property on and after the
Date of Closing.
 
10.   Breach; Default; Failure of Condition.
 
10.1.   Purchaser Default. If Purchaser shall breach or default under this
Agreement and, with respect to breaches or defaults for which a cure period is
applicable, fail to cure such breach or default within such cure period, Seller
may terminate this Agreement, the Deposit shall be retained by Seller as
liquidated damages, and both parties shall be relieved of and released from any
further liability hereunder except for Purchaser’s Indemnity Obligations set
forth in Sections 3.1.2 and 3.6 hereof. Seller and Purchaser agree that the
Deposit is a fair and reasonable amount to be retained by Seller as agreed and
liquidated damages in light of Seller’s removal of the Membership Interest and
the Property from the market and the costs incurred by Seller and shall not
constitute a penalty or a forfeiture.
 
10.2.   Seller Default. If Seller shall refuse or fail to convey the Membership
Interest as herein provided for any reason other than (i) a breach or default by
Purchaser under this Agreement and the expiration of the cure period, if any,
provided under Section 11.6 hereof, or (ii) any other provision of this
Agreement which permits Seller to terminate this Agreement or otherwise relieves
Seller of the obligation to convey the Membership Interest, Purchaser shall
elect as its sole remedy hereunder either to terminate the Agreement and recover
the Deposit, together with its actual out of pocket costs and expenses to third
parties incurred in connection with its due diligence up to a maximum amount of
$50,000.00, or to enforce the Seller’s obligations to convey the Membership
Interest in accordance with this Agreement, provided that no action in specific
performance shall seek to require the Seller to do any of the following:
(a) change the condition of the Property or restore the same after any fire or
other casualty; (b) subject to Sections 3.2 and 10.3 hereof, expend money or
post a bond to remove a title encumbrance or defect or correct any matter shown
on a survey of the Property; or (c) secure any permit, approval, or consent with
respect to the Property or Seller’s conveyance of the Membership Interest.
 

--------------------------------------------------------------------------------


10.3.   Failure of Condition. If prior to Closing Seller discloses to Purchaser
or Purchaser discovers that (i) title to the Property is subject to defects,
limitations or encumbrances other than Permitted Encumbrances, or (ii) any
representation or warranty of Seller contained in this Agreement is or, as of
the Date of Closing, will be untrue, then Purchaser shall promptly give Seller
written notice of its objection, if any, thereto. In such event, Seller may
elect to postpone the Closing for up to thirty (30) days and attempt to cure
such objection, provided that Purchaser may not object to the state of title of
the Property on the basis of any Permitted Encumbrance(s).
 
10.3.1.  Seller shall have no obligation to cure any objection. If Purchaser
fails to waive an objection within five (5) days after notice from Seller that
Seller will not cure the objection, this Agreement shall terminate automatically
and Seller shall promptly direct the Title Company to return the Deposit to
Purchaser, provided that Purchaser shall not then be in breach or default
hereunder, and neither party shall have any liability to the other except for
Purchaser’s obligations set forth in Section 3.1.2 and 3.6 hereof. For the
purposes of this Agreement, any title defect, limitation or encumbrance other
than a Permitted Encumbrance shall be deemed cured if Title Company or another
title insurance company reasonably acceptable to Purchaser and authorized to do
business in Maryland, agrees to issue an ALTA owner’s title insurance policy to
Purchaser in the amount of the Purchase Price, which policy(ies) takes no
exception for such defect, limitation or encumbrance and is issued for no
additional premium or for an additional premium if Seller agrees to pay such
additional premium upon Closing.
 
11.   Miscellaneous.
 
11.1.   Entire Agreement. This Agreement, together with the Exhibits attached
hereto, all of which are incorporated by reference, is the entire agreement
between the parties with respect to the subject matter hereof, and no
alteration, modification or interpretation hereof shall be binding unless in
writing and signed by both parties. The parties are not bound by any agreements,
understandings, provisions, conditions, representations or warranties (whether
written or oral and whether made by Seller or any agent, employee or principal
of seller or any other party) other than as are expressly set forth and
stipulated in this Agreement.
 

--------------------------------------------------------------------------------


11.2.   Severability. If any provision of this Agreement or application to any
party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.
 
11.3.   Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Maryland.
 
11.4.   Assignability. Purchaser shall not assign this Agreement without first
obtaining Seller’s written consent. Any assignment in contravention of this
provision shall be void. No assignment, whether or not permitted, shall release
the Purchaser herein named from any obligation or liability under this
Agreement. The Purchaser and any permitted assignee shall be jointly and
severally liable for all such obligations and liabilities. Any permitted
assignee shall be deemed to have made any and all representations and warranties
made by Purchaser hereunder, as if the assignee were the original signatory
hereto.
 
If Purchaser requests Seller’s consent to an assignment of this Agreement,
Purchaser shall (i) notify Seller in writing of the proposed assignment; (ii)
provide Seller with the name and address of the proposed assignee; (iii) provide
Seller with financial information, including current financial statements, for
the proposed assignee; and (iv) provide Seller with a copy of the proposed
instrument of assignment.
 
Any transfer or assignment of any membership or other beneficial interest of
Purchaser in excess of forty-nine percent (49%) shall be deemed an assignment
within the meaning of this Section 11.4.
 
Notwithstanding the foregoing, Purchaser, upon prior written notice to Seller
given not less than five (5) business days prior to the Date of Closing (which
time period is agreed to be material and is required to permit Seller properly
to prepare, execute and deliver the items required to be delivered by it
pursuant to Section 9.3) which notice specifies the exact legal name, address
and any other information necessary for the preparation of the closing documents
to be delivered under this Agreement, may assign its rights and delegate is
duties under this Agreement to an entity or person of which it, or an entity it
controls, is manager, general partner or otherwise in a position of exclusive
control, and in which it, or an entity or person it controls, has a material
economic interest, provided each of the representations and warranties of
Purchaser are true and correct for such assignee.
 
This provision shall survive Closing.
 
11.5.    Successors Bound. This Agreement shall be binding upon and inure to the
benefit of Purchaser and Seller and their respective successors and permitted
assigns.
 
11.6.    Right to Cure. Should either party be in material breach of or default
under or otherwise fail to comply with any of the terms of this Agreement,
except for Section 1.3.1. and except as otherwise provided in this Agreement,
the complying party shall have the option to cancel this Agreement upon ten (10)
days written notice to the other party of the alleged breach and failure by such
other party to cure such breach within such ten (10) day period. The
non-defaulting party shall promptly notify the defaulting party in writing of
any alleged default upon obtaining knowledge thereof. The Date of Closing shall
be extended to the extent necessary to afford the defaulting party the full ten
(10) day period within which to cure such default; provided, however, that the
failure or refusal by a party to perform on the scheduled Date of Closing
(except in respect of a Pending Default by the other party) shall be deemed to
be an immediate default without the necessity of notice; and provided further,
that if the Date of Closing shall have been once extended as a result of default
by a party, such party shall be not be entitled to any further notice or cure
rights with respect to that or any other default. For purposes of this
Section 11.6, a “Pending Default” shall be a default for which (i) written
notice was given by the non-defaulting party, and (ii) the cure period extends
beyond the scheduled Date of Closing.
 

--------------------------------------------------------------------------------


11.7.    Captions. The captions in this Agreement are inserted only as a matter
of convenience and for reference and in no way define, limit or describe the
scope of this Agreement or the scope or content of any of its provisions.
 
11.8.    Attorneys’ Fees. In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to recover from the other
party reasonable attorneys’ fees and costs actually incurred.
 
11.9.    No Partnership. Nothing contained in this Agreement shall be construed
to create a partnership or joint venture between the parties or their successors
or assigns.
 
11.10.   Time of Essence. Time is of the essence for all purposes of this
Agreement.
 
11.11.   Counterparts. This Agreement may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original and all of which shall constitute one and the same instrument.
Each counterpart may be delivered by facsimile transmission. The signature page
of any counterpart may be detached therefrom without impairing the legal effect
of the signature(s) thereon provided such signature page is attached to any
other counterpart identical thereto.
 
11.12.   Recordation. Neither this Agreement nor any memorandum or notice hereof
shall be recorded. Purchaser shall (i) not to file any notice of pendency or
other instrument against the Property or any portion thereof in connection
herewith and (ii) indemnify Seller against all liabilities (including reasonable
attorneys’ fees, expenses and disbursements) incurred by Seller by reason of the
filing by Purchaser or its agent of any such memorandum, notice or other
instrument.
 
11.13.   Proper Execution. The submission by Seller to Purchaser of this
Agreement in unsigned form shall be deemed to be a submission solely for
Purchaser’s consideration and not for acceptance and execution. Such submission
shall have no binding force and effect, shall not constitute an option, and
shall not confer any rights upon Purchaser or impose any obligations upon Seller
irrespective of any reliance thereon, change of position or partial performance.
The submission by Seller of this Agreement for execution by Purchaser and the
actual execution and delivery thereof by Purchaser to Seller shall similarly
have no binding force and effect on Seller unless and until Seller shall have
executed this Agreement and the Deposit shall have been received by the Title
Company and a counterpart thereof shall have been delivered to Purchaser.
 

--------------------------------------------------------------------------------


11.14.   Tax Protest. If, as a result of any tax protest or otherwise, any
refund or reduction of any real property or other tax or assessment relating to
the Property during the period for which, under the terms of this Agreement,
Seller is responsible, Seller shall be entitled to receive or retain such refund
or the benefit of such reduction, less equitable prorated costs of collection.
 
11.15.   Best Knowledge; Received Written Notice. Whenever a representation,
warranty or other statement is made in this Agreement or in any document or
instrument to be delivered at Closing pursuant to this Agreement, on the basis
of the best of knowledge of Seller, or is qualified by Seller having received
written notice, such representation, warranty or other statement is made with
the exclusion of any facts disclosed to or otherwise known by Purchaser, and is
made solely on the basis of the current, conscious, and actual, as distinguished
from implied, imputed and constructive, knowledge on the date that such
representation or warranty is made, without inquiry or investigation or duty
thereof, of Steven Jacob or Steven Olstein, (the officer(s) of UBS Realty
Investors LLC, Seller’s investment advisor and the LLC’s manager, having
responsibility for the management of the Property), without attribution to such
specific officers of facts and matters otherwise within the personal knowledge
of any other officers or employees of Seller or third parties, including but not
limited to tenants and property managers of the Property, and excluding, whether
or not actually known by such specific officers, any matter known to Purchaser
or its agents at the time of Closing. So qualifying Seller’s knowledge shall in
no event give rise to any personal liability on the part of such named
individuals or any other officer or employee of Seller, the LLC or UBS Realty
Investors LLC.
 
11.16.   Survival and Limitation.
 
(a)    Any action, suit or proceeding brought by Purchaser against Seller under
this Agreement or under any documents executed and delivered in connection
herewith shall be commenced and served, if at all, on or before the date which
is six (6) months after the date of Closing and, if not commenced and served on
or before such date, thereafter shall be void and of no force or effect.
 
(b)    The aggregate liability of the Seller with respect to all claims under
this Agreement shall not exceed Two Hundred Fifty Thousand Dollars ($250,000),
and in no event shall any liability arise in connection therewith unless and
except to the extent that the direct damages to Purchaser by reason of all such
claims, collectively, exceed $10,000. In no event shall Seller be liable to
Purchaser for any consequential, exemplary, or punitive damages in respect of
any such claims. Without limiting the specificity of the foregoing, Seller’s
liability shall be strictly limited to its interest in the LLC and the proceeds
of the sale thereof.
 
11.17.   Committee Approval. [intentionally omitted]
 

--------------------------------------------------------------------------------


11.18.   Time to Execute and Deliver. This Agreement shall be voidable at
Seller’s election if one fully executed copy is not received by Seller, along
with confirmation that the Deposit has been received by the Title Company, on or
before 5:00 p.m. Eastern Time on October 27, 2004.
 
11.19.   Date of Agreement. All references to the date of this Agreement mean
the date upon which both Seller and Purchaser have executed this Agreement.
 
11.20.   Date of Performance. If the date of performance of any obligation or
the expiration of any time period provided herein should fall on a Saturday,
Sunday or legal holiday, then said obligation shall be due and owing, and said
time period shall expire, on the first day thereafter which is not a Saturday,
Sunday or legal holiday. Any reference in this Agreement to a “business day”
shall mean any day of the week other than a Saturday, Sunday or legal holiday.
Except as may otherwise be set forth herein, any performance provided for herein
shall be timely made if completed not later than 5:00 p.m. (Eastern Time.) on
the day of performance.
 
11.21.   Waiver. Excuse or waiver of the performance by the other party of any
obligation under this Agreement shall only be effective if evidenced by a
written statement signed by the party so excusing or waiving. No delay in
exercising any right or remedy shall constitute a waiver thereof, and no waiver
by Seller or Purchaser of the breach of any covenant of this Agreement shall be
construed as a waiver of any preceding or succeeding breach of the same or any
other covenant or condition of this Agreement. All of the provisions of this
Section 11 shall survive the Closing, or in the event that the Closing does not
occur, any termination or cancellation of this Agreement.
 
11.22.   Interpretation. The caption of the Sections of this Agreement are for
convenience only and shall not govern or influence the interpretation hereof.
This Agreement is the result of negotiations between the parties who are
experienced in sophisticated and complex matters similar to the transaction
contemplated by this Agreement and is entered into by both parties in reliance
upon the economic and legal bargains contained herein and shall be interpreted
and construed in a fair and impartial manner without regard to such factors as
the party which prepared the Agreement, the relative bargaining powers of the
parties or the domicile of any party. Seller and Purchaser are each represented
by legal counsel competent of advising them of their obligations and liabilities
hereunder.
 
11.23.   Public Disclosure. Following Closing, Purchaser and Seller shall have
the right to announce the acquisition and sale of the Membership Interest in the
media (including “tombstones”), provided that (i) Purchaser shall consult with
Seller with respect to any such notice or publication and implement any comments
or objections of Seller, and (ii) the Purchase Price is not disclosed and
neither party discloses the name of the other party, directly or indirectly.
Seller may also publicize the sale of the Property in the ordinary course of its
business. The provisions of this Section shall survive Closing.
 
Purchaser shall not publicly disclose the terms of this transaction without the
prior written consent of the Seller, except as may be required by law or as
required to enforce the terms and provisions hereof.
 

--------------------------------------------------------------------------------


11.24.   Governmental Approvals. Nothing in this Agreement shall be construed as
authorizing Purchaser to apply for a zoning change, variance, subdivision map,
lot line adjustment, or other discretionary governmental act, approval or permit
with respect to the Property prior to Closing, and Purchaser shall not do so
without the prior written approval of Seller, which approval may be withheld in
Seller’s sole and absolute discretion. Purchaser also agrees not to submit any
reports, studies or other documents, including without limitation, plans and
specifications, impact statements for water, sewage, drainage or traffic,
environmental review forms, or energy conservation checklists to any
governmental agency, or any amendment or modification to any such instruments or
documents prior to Closing, unless first approved in writing by Seller, which
approval Seller may withhold in its sole, absolute discretion, provided,
however, that Purchaser shall have the right without the consent of Seller to
request a zoning confirmation letter or certificate from the City of Silver
Spring, Maryland. Purchaser’s obligation to purchase the Property shall not be
subject to or conditioned upon Purchaser obtaining any variance(s), zoning
amendment, subdivision map, lot line adjustment or other discretionary
governmental act, approval or permit.
 
11.25.   Purchaser Not a Successor of Seller. Purchase is not and shall not be
deemed to be a successor to Seller. Purchaser is acquiring only the Property
through acquisition of the Membership Interest and not an ongoing business
enterprise.
 
11.26.   Termination.Upon termination of this Agreement in accordance with its
terms (and not as a result of a default by either party), neither party shall
have any further rights or obligations, except those rights and obligations
arising under any sections of this Agreement which expressly survive termination
of this Agreement. It is hereby agreed that, in addition to express statements
of survivability, all references in this Agreement to Seller’s obligation to
return the Deposit to Purchaser shall survive the termination of this Agreement.

 
[no further text; signatures follow]
 


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Purchaser and Seller have executed and delivered this
Agreement as of the date set forth above.
 

      SELLER: 10720-10750-10770 COLUMBIA PIKE
INVESTORS LLC       By: UBS Realty Investors LLC,
its manager             By:   /s/ Paul M. Canning  

--------------------------------------------------------------------------------

Printed Name: Paul M. Canning   Its: Executive Director 

 

       PURCHASER: CAPLEASE, LP             By:   /s/ Robert C. Blanz  

--------------------------------------------------------------------------------

Printed Name: Robert C. Blanz   Its: Senior Voce President

 

--------------------------------------------------------------------------------


 
An original, fully executed copy of this Agreement, together with the Deposit,
has been received by the Title Company this 26th day of October, 2004, and by
execution hereof the Title Company hereby covenants and agrees to be bound by
the terms of this Agreement and hereby covenants and agrees to enter into a
designation agreement, if required.
 

        Chicago Title Insurance Company  
   
   
  By:   /s/ Rebecca S. Conrad  

--------------------------------------------------------------------------------

Printed Name: Rebecca S. Conrad   Its: Commercial Counsel

 
 

--------------------------------------------------------------------------------

